Citation Nr: 0636113	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of herniated disc of the cervical 
spine with left upper radiculopathy.  

2.  Entitlement to a compensable rating for the service-
connected scar residuals of bone graft donor site of the left 
hip.  

3.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss disability.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected cervical radiculopathy of the right 
upper extremity.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected cervical radiculopathy of the left 
upper extremity.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 1967 
and from July 1981 to January 1988.  The veteran also had 
subsequent National Guard service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions dated in December 1996 and October 
1997 RO that granted service connection and assigned a 20 
percent rating for a cervical spine disability and non-
compensable ratings for the service-connected left hip and 
hearing disabilities, effective on February 29, 1996.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in November 1997.  

In February 2003, the Board remanded the claims for 
additional evidentiary development.  

In a December 2004 rating action, the RO granted separate 10 
percent evaluations for residuals of cervical radiculopathy 
of the right and left upper extremities, effective from 
September 26, 2003.  

In an April 2005 rating action, the RO continued the 10 
percent ratings for service-connected cervical radiculopathy 
of the right and left upper extremities, and assigned earlier 
effective dates of September 23, 2002 for each disability.  

However, as will be discussed in further detail hereinbelow, 
the issues of increased ratings for the service-connected 
scar residuals of the left hip and bilateral hearing loss are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The service-connected cervical spine disability picture 
is shown to more nearly approximate that of severe limitation 
of motion; neither severe intervertebral disc syndrome with 
incapacitating episodes nor ankylosis is demonstrated.  

3.  The service-connected cervical radiculopathy of the right 
and left upper extremities is manifested by complaints of 
numbness and dull pain, with decreased light touch, pinprick, 
vibratory sensation, and it is productive of no less than 4/5 
motor strength; it is not productive of more than mild 
incomplete paralysis or neuralgia.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent, but not 
greater, evaluation for the service-connected cervical spine 
degenerative disc disease have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002-2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Code 5243 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected cervical 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a including 
Diagnostic Code 8515 (2006).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected cervical 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a including 
Diagnostic Code 8515 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, VA must also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of VCAA was not error and that in such cases, the 
claimant is entitled to "VCAA-content complying notice and 
proper subsequent VA process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of VCAA.  He was provided notice required by VCAA 
and the implementing regulation in letters dated in March 
2001, February 2003, and November 2005.  

Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  

Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher disability evaluation for his service-connected 
cervical spine disability, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision on this claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

As will be explained, the Board has determined that an 
increased rating is warranted for his service-connected 
cervical spine disability.  The originating agency will have 
the opportunity to provide the notice applicable to the 
effective date element of the claim before assigning an 
effective date for the increased evaluation.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, pertinent private and 
VA medical records have been obtained, and the veteran has 
been afforded several neurological and orthopedic 
examinations addressing the severity of his service-connected 
cervical spine disability.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of VCAA and the 
implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


Factual Background

In a December 1995 rating action, the RO granted service 
connection for herniated disc of the cervical spine with 
radiculopathy to the left upper extremity and assigned an 
initial 20 percent rating, effective on February 29, 1996, 
the date of the original claim.  

The veteran's cervical spine disability was rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

On VA examination in April 1996, the veteran complained of 
cervical pain and numbness in his left thumb and index finger 
secondary to the herniated disc in the cervical spine.  

On examination, the veteran had flexion to 30 degrees, 
dorsiflexion to 5 degrees, lateral flexion to 10 degrees, and 
rotation to 40 degrees, all with discomfort.  

The examiner's diagnosis was that of herniated nucleous 
pulposes of C5-C6, status post cervical menisectomy and 
fusion with residual limitation of motion and neurological 
deficit manifesting with hypoesthesia and dysesthesia of the 
thumb and index finger.  

On VA examination in May 1997, the examiner noted the 
veteran's history of herniated cervical disc that required 
anterior cervical laminectomy and fusion of C5-C6 with bone 
graft from the left hip.  

Post-operatively, the veteran complained of neck pain into 
the left upper scapula and numbness into the left index 
finger and thumb.  The veteran was able to flex and extend 
his neck with pain, stiffness, and pulling sensation, 
bilaterally.  

The veteran had 80 degrees of left-sided flexion and 125 
degrees of right-sided flexion.  Left-sided extension was 
from 10 to 20 degrees and right-sided extension was 30 
degrees.  Abduction was 45 degrees and adduction was to 25 
degrees.  External rotation was to 60 degrees with pulling 
and straining observed at 40 degrees.  

The diagnosis was that of arthritic changes of the cervical 
spine, status post fusion of the cervical spine secondary to 
herniated disc.  

Private medical records dated in 1999 and 2003 reflect 
findings consistent with post-surgical C7 radiculopathy and 
mild C8 radiculopathy.  The veteran was advised to continue 
use of anti-inflammatory medication.  

VA medical records dated from 2000 to 2002 reflect the 
veteran's complaints of neck pain with radiculopathy and 
worsening cervical degenerative joint disease that required 
occasional use of pain medication.  

In VA primary care notes dated in April and November 2000, 
the veteran was noted to have excellent grip strength and 
full range of motion in all of his joints.  On examination of 
the extremities, the veteran was negative for any cyanosis, 
clubbing, and edema.  

The veteran reported having full range of motion in his arms 
with no impairment in his ability to work as a sales clerk.  
Neurological examination of the upper extremities revealed 
5/5 strength and full range of motion.  

In a March 2001 VA pain clinical note, the veteran reported 
no decreased sensation to light touch or pinprick in the 
bilateral upper or lower extremities.  Reflexes were noted to 
be 2+ and equal, bilaterally.  Strength was 5/5 in the 
bilateral upper extremities.  Hand grip strength was 5/5 in 
both hands.  

In a June 2001 VA orthopedic note, the veteran was noted to 
have limited flexion, extension, and lateral flexion in his 
neck with slight pain observed on axial compression.  

An examination of the upper extremities was normal with 5/5 
motor examination of the median, radial, and ulnar nerves.  
Sensation side was intact in the bilateral median, radial, 
and ulnar nerve distributions.  

It was noted in a December 2001 progress note the veteran had 
full range of motion in the neck without difficulty.  A June 
2002 magnetic resonance image (MRI) of the cervical spine 
revealed prior C6-7 anterior cervical fusion with 
degenerative C3-4, C4-5, C5-6, and C7-T1 disc disease, 
posterior osteophytes at all levels, and disc 
bulge/protrusion.  Neural foraminal stenosis was noted at C5-
6 and C4-5.  Mild to moderate stenosis was noted at C3-4, C4-
5, and C5-6.  

On VA spine examination in September 2003, the veteran 
complained of increasingly severe neck pain with 
radiculopathy.  He reported bouts of acute flare-ups of neck 
pain with occasional numbness and tingling in the hands.  The 
veteran noted decreased neck range of motion and limited 
mobility.  

On examination, the veteran had 20 degrees of flexion and 
extension.  Rotation in each direction was to 45 degrees and 
lateral bending was to 20 degrees.  Left-sided paraspinal 
tenderness was observed on palpation.  Muscle strength was 
5/5 in the bilateral biceps, triceps, deltoids, wrist 
extensors, wrist flexors, finger flexors, and interossei.  

The veteran reported subjective decreased sensation to light 
touch and pinprick over C6 through C8 and C4-5.  There was no 
evidence of atrophy in either arm.  The veteran was negative 
for Babinski and Lhermittes.  The VA examiner's assessment 
was that of mild to moderate pain with episodic server pain 
and subjective numbness that resulted in limited functional 
ability.  The veteran did not report any incoordination or 
upper extremity fatigability.  

The examiner noted that the veteran had mild to moderate neck 
pain with numbness and severe recurrent episodes of neck pain 
every other day for an hour each episode that significantly 
impacted his functional abilities during a period of flare-
up.  

A September 2003 VA MRI report showed status post anterior 
fusion of the C6 and C7 vertebral bodies with no evidence of 
fracture or dislocation of the cervical spine.  Anterior 
subluxation of C3 and C4 was noted since the last June 2001 
MRI study.  Mild to moderate degenerative changes of the 
cervical spine with narrowing of the C4-5 and C5-6 
intervertebral spaces was noted with intervertebral formamen 
noted at C3 through C6, C4 through 6, and C7-T1.  

On VA spine examination in November 2003, the veteran 
continued to complain of cervical pain that impaired his 
ability to work and participate in recreational activities.  
The cervical pain did not affect his ability to perform 
activities of daily living or driving.  

The examination findings were virtually identical to those 
reported on VA examination in September 2003.  The veteran 
reported that his flare-ups of cervical pain that 
significantly limited his functional abilities.  

On VA peripheral nerves examination, the veteran complained 
radiating cervical pain that caused numbness into the left 
and right arms into the hands.  The veteran noted that he is 
on pain medications that do not provide total pain relief.  
He also reported that his cervical problem has caused him to 
decrease his routine activities.  The veteran also reported 
having bilateral hip pain and intermittent numbness in the 
lower extremities.  

Motor examination revealed no evidence of atrophy or 
fasciculations.  Tone was reported as normal and weakness was 
noted in the left upper extremity, graded as 4/5.  Reflexes 
were significant for an absence of triceps reflex on the 
left.  Reflexes for the biceps, right triceps, and 
brachioradials are graded 2/4.  The patellar and Achilles 
responses are 2/4.  Toes go downward with plantar 
stimulation.  Coordination reveals intact rapid alternating 
movements.  Sensory examination is significant for decreased 
vibratory sense in the toes and sensory loss to pinprick and 
cold.  Decreased sensation was noted in the first and second 
digits of the left hand.  

The veteran's gait was normal and he was able to walk on his 
heels and toes.  The examiner's neurological diagnosis was 
that of cervical degenerative disc disease, status post 
fusion, with weakness in multiple cervical roots of the left 
effecting most prominently C7, C8, and T1.  Low back pain 
with radiation to the left lower extremity was noted to be 
suggestive of lumbar radiculopathy without focal findings on 
examination.  

The examiner opined that it is most likely that the veteran 
has a lumbar radiculopathy and peripheral neuropathy 
independent of his service-related cervical degenerative disc 
disease.  

A July 2004 VA neurology note noted normal nerve conduction 
studies.  On needle examination there was evidence of acute 
denervation in the right peroneus longus and mid-lumbar 
paraspinal muscles, suggestive of a right lumbar 
radiculopathy.  These findings were interpreted by the 
neurologist to have been "clinically independent of the 
patient's cervical radicular problems."  


Residuals of herniated disc of the cervical spine

In this case, the service-connected cervical spine disability 
has been evaluated by the RO under former Diagnostic Codes 
5293, and under the amended Diagnostic Code 5243. 38 C.F.R. § 
4.71a (2002 and 2006).

The service-connected cervical spine disability is currently 
rated as 20 percent disabling under the amended Diagnostic 
Code 5243.  38 C.F.R. § 4.71a (2006).  

The Board has considered other potentially applicable 
diagnostic codes, to include limitation of motion of the 
cervical spine.  

Under the former Diagnostic Code 5290, limitation of motion 
of the cervical spine was rated 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent 
disabling when severe.  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a.  

Under the former Diagnostic Code 5293 (prior to September 26, 
2003), a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  

A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  

Because the veteran did not suffer from a fracture of a 
segment of the cervical spine or favorable or unfavorable 
ankylosis or favorable/unfavorable angle ankylosis, 
Diagnostic Codes 5285, 5286 and 5287 (prior to September 26, 
2003) are not for application.  

The same is true for Diagnostic Codes 5235, 5238, 5240 and 
5241 (after September 25, 2003) (the changed or new rating 
criteria).  Effective on September 26, 2003, Diagnostic Code 
5293 was renumbered and revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Under the revised Diagnostic Code 5243, intervertebral disc 
syndrome is to be evaluated under the new General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the new general rating criteria, a 10 percent 
evaluation is warranted for disability of the cervical spine 
when there is forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
cervical spine when there is forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

An evaluation of 30 percent is not warranted under the new 
criteria unless there is forward flexion of the cervical 
spine to 15 degrees or less. An evaluation of 40 percent 
requires unfavorable ankylosis of the entire cervical spine. 
An evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  

The Board notes that, because the evidence does not 
demonstrate that the veteran has been prescribed bed rest by 
a physician as a means of treatment for his intervertebral 
disc syndrome, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not for 
favorable application in this case.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

With regard to an increased rating under the former 
Diagnostic Code 5293, the Board has thoroughly reviewed the 
veteran's medical records, but cannot find that the veteran 
has intervertebral disc syndrome that could be characterized 
as severe, with recurring attacks with intermittent relief, 
as to warrant an increased rating.

Indeed, the various VA examinations indicate that the veteran 
had radiating pain and flare-ups of pain on a weekly basis.  
However, the veteran consistently denied any problems with 
his gait, activities of daily living or bowel or bladder 
dysfunction.  Further, the Board notes that the veteran has 
been granted service connection and received separate 10 
percent ratings for service connection for residuals of 
cervical radiculopathy in the right and left upper 
extremities.  As such, the veteran's neurological 
disabilities are contemplated in these ratings.  

While the evidence demonstrates that the veteran has had 
flare-ups of pain as a result of his cervical spine 
disability, the evidence shows that he has had some relief 
from pain, specifically, from anti-inflammatory and pain 
medication.  The Board notes that the veteran has 
consistently reported that while the pain flare-ups impair 
his functional abilities, generally, his cervical pain does 
not impact his ability to perform activities of daily living 
or driving. 

Therefore, the Board finds that the demonstrated symptoms of 
the intervertebral disc syndrome do not cause severe 
disablement consistent with recurring attacks and only 
intermittent relief.  

With regard to an increased rating under the amended 
Diagnostic Code 5243, the Board has thoroughly reviewed the 
veteran's medical records and cannot find that the veteran's 
intervertebral disc syndrome, for the period beginning on 
September 26, 2003 warrants an increased evaluation.  

The September and November 2003 VA examinations indicate that 
the veteran had flexion to 20 degrees, extension to 20 
degrees, lateral bending in each direction to 20 degrees, and 
rotation in each direction to 45 degrees.  This demonstrated 
range of motion is equal to a combined range of motion of the 
cervical spine of 170 degrees.  

A higher rating is not warranted for the period beginning on 
September 26, 2003, because the evidence does not demonstrate 
that the veteran has forward flexion of the cervical spine 
limited to 15 degrees or less.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 20 
percent under Diagnostic Code 5243.  

However, in this case, the Board finds that the evidence 
warrants a rating in excess of 20 percent under the former 
Diagnostic Code 5290, pertaining to limitation of motion of 
the cervical spine.  

Under the criteria of former DC 5290 (as in effect prior to 
September 26, 2003), moderate limitation of motion of the 
cervical spine warrants a 20 percent rating.  A 30 percent 
rating requires severe limitation of motion.  

In this regard, VA medical evidence reflects cervical range 
of motion was limited due to pain with flexion limited to 25 
to 30 degrees with discomfort and rotation in both directions 
was limited to 40 to 45 degrees with pain.  Further, the 
evidence reflects that during a period of flare-up, the 
veteran's cervical function is severely limited by pain.  

As such, these findings more closely resemble the older 
criteria for a 30 percent rating under the former Diagnostic 
Code 5290.  


Cervical radiculopathy of the bilateral upper extremities

With regard to the veteran's claims for increased ratings for 
cervical radiculopathy, the Board finds an increase is 
unwarranted.  In this case, the veteran is currently 
receiving separate 10 percent ratings for cervical 
radiculopathy of the right and left upper extremities, 
effective from September 23, 2002.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).  The RO has evaluated the veteran's 
peripheral neuropathy of the right and left upper 
extremities, as each 10 percent disabling pursuant to 
Diagnostic Code 8515 (for the upper extremities) by analogy.  

Diagnostic Code 8515, pertaining to the median nerve, 
provides that mild incomplete paralysis of the median nerve 
of either the major or minor upper extremity warrants an 
evaluation of 10 percent.  Moderate incomplete paralysis of 
the median nerve of the major upper extremity warrants an 
evaluation of 30 percent.  Moderate incomplete paralysis of 
the median nerve of the minor upper extremity warrants an 
evaluation of 20 percent.  Higher evaluations of 50 percent 
for the major upper extremity and 40 percent for the minor 
upper extremity require severe incomplete paralysis of the 
median nerve.  

On the most recent peripheral nerves examination in July 2004 
revealed some decreased light touch, pinprick, vibratory 
sensation, and strength in the upper extremities.  However, 
the veteran has consistently reported in VA clinical records 
that he had no motor dysfunction with his occasional 
radiculopathy.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2006).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See the 
nerve involved for diagnostic code number and rating.  38 
C.F.R. § 4.124 (2006).  

Based on the evidence of record, the Board finds that no more 
than mild, or slight, incomplete paralysis of nerves affected 
by the veteran's service-connected cervical radiculopathy has 
been shown by competent medical evidence.  The involvement is 
wholly sensory and no more than mild in that respect.  

Neuralgia (pain extending along the course of a nerve) in a 
typical distribution so as to permit the examining physician 
to identify the nerve has not been demonstrated in this case.  
Also, there is no evidence that the veteran's complaints of 
intermittent lower extremity numbness is related to his 
service-connected cervical radiculopathy.  

Therefore, the Board concludes that moderate incomplete 
paralysis of any nerve as a result of the veteran's service-
connected cervical neuropathy has not been demonstrated by 
the competent and credible evidence of record, and 
entitlement to increased ratings for peripheral neuropathy of 
the bilateral, upper extremities is not established.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Code 8515 (2006).  



ORDER

An increased rating of 30 percent, but not higher for the 
service-connected cervical spine disability is granted, 
subject to the applicable regulations governing the award of 
VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected cervical radiculopathy of the right upper extremity 
is denied.  

An increased rating in excess of 10 percent for the service-
connected cervical radiculopathy of the left upper extremity 
is denied.  



REMAND

The service-connected scar residuals of the left hip is 
currently evaluated under Diagnostic Code 7805, which 
evaluates a scar based upon the limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  

The Board notes that the veteran was examined for the left 
hip scar in the September 2003 VA spine examination; however, 
there are no physical findings regarding the skin or the left 
hip scar.  

The only findings related to the left hip scar are found in 
the April 1996 and May 1997 VA examination reports.  At this 
stage, it is unclear what is the current nature and severity 
of the veteran's service-connected scar residuals of the left 
hip.  As such, additional examination is required in order to 
fairly decide this claim.  

The record also reflects that the veteran was accorded a VA 
audiological examination in September 2003.  However, it was 
subsequently contended that this examination does not reflect 
his current condition.  VA's General Counsel has indicated 
that when it is asserted that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Consequently, the Board concludes that it must 
remand this case to accord the veteran a new examination.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for scar 
residuals of the left hip and bilateral 
hearing loss since 2003.  After securing 
the necessary release, the RO should 
obtain these records.  

2.  The RO should make arrangements for 
the veteran for be afforded a VA scars 
examination to assess the current 
severity of the veteran's service-
connected scar residuals of the left hip.  
The claims folder should be provided to 
and reviewed by the examiner.  Based on 
review of historical medical records and 
current examination findings, the 
examiner should describe the residual 
scars and any symptoms, to include 
measurements, functional impairment 
associated with the scars, and objective 
signs of pain, tenderness, or adhesions.  
The rationale for all opinions expressed 
should also be provided.  

3.  The RO should make arrangements for 
the veteran to be afforded an 
audiological examination to determine the 
current nature and severity of his 
service-connected bilateral hearing loss.  
The claims folder must be sent to and 
reviewed by the examiner.  All 
examination findings should be set forth 
in the report of the examination.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


